United States Court of Appeals
                        For the First Circuit

Nos. 19-1379, 19-1380

                     UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                        MIGUEL QUILES-LOPEZ,

                        Defendant, Appellant.


           APPEALS FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO

         [Hon. Carmen Consuelo Cerezo, U.S. District Judge]
           [Hon. Francisco A. Besosa, U.S. District Judge]


                               Before

                         Boudin and Barron,
                          Circuit Judges.*


     Irma R. Valldejuli, on brief for appellant.
     W. Stephen Muldrow, United States Attorney, Mariana E. Bauzá-
Almonte, Assistant United States Attorney, Antonio L. Perez-
Alonso, Assistant United States Attorney, on brief for appellee.


                          January 14, 2021




     * While this case was submitted to a panel that included Judge
Torruella, he did not participate in the issuance of the panel's
opinion. The remaining two panelists therefore issued the opinion
pursuant to 28 U.S.C. § 46(d).
           Boudin, Circuit Judge.           This case is a consolidated

appeal by Miguel Quiles-Lopez to contest two separate sentences.

           The first sentence followed after Quiles-Lopez pled

guilty    to   attempted   possession       of   cocaine   with    intent   to

distribute. The Sentencing Guidelines range was 135 to 168 months,

and the district court sentenced him to 168 months.               Quiles-Lopez

says that the sentence was unreasonably high, a claim reviewed for

abuse of discretion, with factual findings of the district court

being tested for clear error.       United States v. Ayala-Vazquez, 751

F.3d 1, 29 (1st Cir. 2014).

           Quiles-Lopez says his sentence should have been lower to

avoid unwarranted disparities in sentences imposed on defendants

with similar records.      The criminal code reminds judges to avoid

disparities,    where   possible,    "among      defendants   with     similar

records who have been found guilty of similar conduct."              18 U.S.C.

§ 3553(a)(6).

           During the sentencing hearing, Quiles-Lopez's counsel

argued that in other cases some leaders of drug rings had been

sentenced to less time than Quiles-Lopez, who was in no sense a

leader.   As the district court noted, such cases are not relevant

because the defendants in them pled to distributing less cocaine

than Quiles; they therefore weren't "found guilty of similar




                                    - 2 -
conduct" as Quiles.     18 U.S.C. § 3553(a)(6); see United States v.

Escobar-Figueroa, 454 F.3d 40, 54 (1st Cir. 2006).

             Quiles-Lopez   also    argues       his   sentence   should    be

overturned because the sentencing judge impermissibly considered

arrests that did not result in convictions.             "[N]o weight should

be given in sentencing to arrests not buttressed by convictions or

independent proof of conduct."        United States v. Dávila-Bonilla,

968 F.3d 1, 9 (1st Cir. 2020) (quoting United States v. Marrero-

Pérez, 914 F.3d 20, 22 (1st Cir. 2019)).           But "a sentencing court

does not abuse its discretion merely by reciting a defendant's

arrest record," which is all that happened here.           United States v.

Díaz-Lugo, 963 F.3d 145, 153 (1st Cir. 2020).

             The judge made a single reference to Quiles-Lopez's

arrests that did not lead to convictions: After listing Quiles-

Lopez's convictions, the judge stated that "[i]n addition, Mr.

Quiles has been arrested for robbery and kidnapping, attempted

murder, Weapons Law violations, domestic violence, and controlled

substances    violations,   but    they   were    either   dismissed   or   no

probable cause was found for those cases."

             Finally, Quiles-Lopez asserts the district court drew an

unsupported inference that cellphones found in his cell were used

for illegal purposes, and that this inference led to a higher

sentence.


                                   - 3 -
          While Quiles-Lopez was in prison awaiting sentencing,

Drug Enforcement Agency officers searched his cell and found four

cellphones, 15 pills of clonazepam, approximately 67 pills of

Suboxone, and 6.91 grams of synthetic marijuana.

          At the sentencing hearing Quiles-Lopez denied ownership

of the drugs and any illegal use of the cellphones.      The judge

said: "Focusing on the cell phones, the Court believes that having

cell phones in prison is a more serious contraband than even

possessing drugs.   Cell phones can and have been used by prison

inmates to continue their alleged operations, including ordering

that persons be disciplined and even murdered."

          Quiles-Lopez argues that this statement shows the judge

inferred Quiles-Lopez used the phones for illegal purposes, but

the judge's statement instead shows the judge was concerned about

potential illegal uses of a cellphone. The judge made no inference

about actual illegal use of the cellphones.

          Quiles-Lopez's second appeal concerns his sentence for

a violation of supervised release terms that were imposed for an

earlier conviction for conspiracy to attempt to possess with intent

to distribute cocaine.   The violation of the supervised release

terms was the attempted drug distribution, the sentence for which

has already been described.   For the supervised release violation




                               - 4 -
the district court sentenced Quiles-Lopez to eighteen months, to

be served consecutively to the earlier imposed 168-month term.

            Quiles-Lopez argues that the District Court's sentencing

rationale was flawed, as it took into consideration the seriousness

of his new criminal conduct that also constituted the violation of

his terms of supervised release notwithstanding that he was already

sentenced to 168 months for the attempted drug distribution and

that the violation itself is a "breach of trust" offense.                  But

there is nothing unusual about the eighteen-month sentence: A

single illegal act may violate two statutes and be cumulatively

punished.    Missouri v. Hunter, 459 U.S. 359, 368–69 (1983).               As

for the new sentence, it was not substantively unreasonable as it

was in the middle of the Sentencing Guideline range (fifteen to

twenty-one months) and was imposed consecutively (as directed by

the   Sentencing    Guidelines,    U.S.S.G.    § 7B1.3(f)).       See   United

States v. Cortes-Medina, 819 F.3d 566, 572–73 (1st Cir. 2016)

(stating     that    within-range       sentences        are    presumptively

reasonable).    When a new crime is also a violation of supervised

release    terms,   the   fact   that   the   offender    has   already   been

sentenced for the new crime does not preclude an additional

sentence for violating the supervised release terms.             E.g., United

States v. Tanco-Pizarro, 892 F.3d 472, 481 (1st Cir. 2018).                Nor

is there anything improper in the District Court basing the


                                   - 5 -
supervised release sentence in part on the nature or seriousness

of the new crime that constitutes the violation of the terms of

supervised release.      See id.; see also United States v. Soto-Soto,

855 F.3d 445, 451 (1st Cir. 2017) (observing, in a supervised

release-revocation case, that "the seriousness of the offense,

promoting respect for the law, [and] providing just punishment"

were "proper . . . sentencing factors.").

          Finally, Quiles-Lopez argues that the district court's

description   of   the    reasons   for     imposing   the   eighteen-month

sentence was not adequate.     The district court identified the main

factors for its decision; this is all that is required.              United

States v. Vargas-García, 794 F.3d 162, 166 (1st Cir. 2015).

     Affirmed.




                                    - 6 -